Citation Nr: 1115830	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 1983 and from October 2004 to December 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction is currently with the RO in Honolulu, Hawaii.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA treatment records show that the Veteran has a current diagnosis of a chronic pterygium of the right eye.  

There is no evidence that the Veteran was treated in service for a right eye pterygium or any other right eye disability, although he was treated for complaints of pain behind the eyes in July 2005, with a diagnosis of a plugged lash duct in the left eye. 

In April 2006, the Veteran was first treated for a right eye terygium.  The Veteran reported experiencing the sensation of having a foreign body in his right eye for five months, which would place the onset of his disability in service.  The Veteran has also submitted a print out of general information about pterygiums from the University of Michigan Kellog Eye Center, which describes possible causes for a pterygium, including long-term exposure to sunlight and chronic eye irritation from dry, dusty conditions.  

The Veteran has argued that the dry, sandy conditions and bright sunlight he was exposed to during a deployment in Iraq caused his right eye pterygium to develop.  

Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

The Board recognizes that the Veteran is competent to offer lay testimony concerning the observable symptoms of his right eye disability, such as foreign body sensation, pain, or irritation.  According, the Board must consider the Veteran's report of when his disability began to be competent evidence of an in-service disability, and referral for a VA medical examination is warranted.  

On remand, the examiner is asked to determine whether it is at least as likely as not (fifty percent or greater) that the Veteran's chronic pterygium of the right eye (assuming it currently exists) had onset in service or was not caused or aggravated by the Veteran's active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA ophthalmology examination.  The nature of any right eye disability (is any) should be noted. 
  
The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's chronic pterygium of the right eye had onset in service or was caused or aggravated by the Veteran's active military service.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.  The examiner is asked to provide a rationale for his or her opinion.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

